

117 HRES 441 IH: Recognizing on Memorial Day, May 31, 2021, the denial of full participation in their Government through statehood by active duty servicemembers, National Guard members, reservists, veterans, and their families who are residents of the District of Columbia.
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 441IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Ms. Norton submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONRecognizing on Memorial Day, May 31, 2021, the denial of full participation in their Government through statehood by active duty servicemembers, National Guard members, reservists, veterans, and their families who are residents of the District of Columbia.Whereas on the last Monday of May, our Nation observes Memorial Day, a Federal holiday commemorating the men and women who died in the service of their country;Whereas the service and sacrifice of active duty ser­vice­mem­bers, National Guard members, reservists, veterans, and their families are unparalleled;Whereas a voluntary military gives the American people the privilege and honor of being protected by active duty servicemembers, National Guard members, and reservists, instead of through conscription;Whereas active duty servicemembers, National Guard members, reservists, and veterans have risked life and limb to protect the American people and uphold the rights and freedoms of the people of the United States;Whereas approximately 30,000 veterans are residents of the District of Columbia and do not have voting representation in the Congress of the United States or full local self-government in the District of Columbia;Whereas residents of the District of Columbia fought in the Revolutionary War, which resulted in the creation of the United States and was fought under the slogan of no taxation without representation, and have served in every war since;Whereas 635 District of Columbia residents were casualties of World War I, a casualty figure greater than that observed by 3 different States during that war;Whereas 3,575 District of Columbia residents were casualties of World War II, a casualty figure greater than that observed by 4 different States during that war;Whereas 547 District of Columbia residents were casualties of the Korean war, a casualty figure greater than that observed by 8 different States during that war;Whereas 243 District of Columbia residents were casualties of the Vietnam war, a casualty figure greater than that observed by 10 different States during that war;Whereas almost 200,000 District of Columbia residents have served in the military since World War I;Whereas on April 22, 2021, the House of Representatives passed H.R. 51, the Washington, D.C. Admission Act, which would grant voting representation in the Congress, as well as democratic control over local affairs, to the residents of the District of Columbia by making Washington, Douglass Commonwealth, the 51st State; andWhereas S. 51, the Washington, D.C. Admission Act, has a record 45 cosponsors in the Senate: Now, therefore, be itThat—(1)District of Columbia residents have earned full and equal representation in the House of Representatives and Senate and full local self-government; and(2)on Memorial Day, May 31, 2021, the House of Representatives recognizes that active duty servicemembers, National Guard members, reservists, veterans, and their families who are residents of the District of Columbia deserve passage of the Washington, D.C. Admission Act by the Senate in 2021.